DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 07 March 2022. In view of this communication, claims 1-20 are now pending in the application, with claims 11-20 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 07 March 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 March 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0024583 A1), hereinafter referred to as Lee et al. in view of Yu et al. (US 2016/0037624 A1), hereinafter referred to as Yu et al.
Regarding claim 1, Lee et al. teaches a printed circuit board (PCB) module (400) comprising: (Lee et al. Fig. 4, paragraph 49: multilayer laminate package 400)

    PNG
    media_image1.png
    589
    244
    media_image1.png
    Greyscale

Lee et al. Figure 4
(Lee et al. Fig. 4, paragraphs 49 and 50: cavity layer 410 is disposed on non-cavity layer 420 with conductive through-holes 418 disposed in the walls of cavity layer 410)
a second PCB (450) disposed on the sidewall (410) to cover a cavity formed by the sidewall of the first PCB; and (Lee et al. Fig. 4, paragraph 49: second non-cavity layer 450 is disposed on the cavity layer 410)
at least one electronic component (430a) disposed inside the cavity (410) and located on the first PCB (420) and/or the second PCB (Lee et al. Fig. 4, paragraph 51: electronic components 430 may be mounted on the first non-cavity layer 420 in the cavity layer 410)
Lee et al. does not teach that the sidewall comprises a first layer disposed on an upper face of the base PCB and constructed of an insulating member; a second layer disposed on the first layer and comprising a polyimide; a third layer disposed on the second layer and constructed of an insulating member; and a fourth layer disposed on the third layer and comprising a conductive member conductive with respect to the conductive vias.
Yu et al. teaches that the sidewall comprises a first layer (310) disposed on an upper face of the base PCB (100) and constructed of an insulating member; a second layer (320) disposed on the first layer (310) and comprising a polyimide; a third layer (420) disposed on the second layer (320) and constructed of an insulating member; and a fourth layer (520) disposed on the third layer (420) and comprising a conductive member conductive with respect to the conductive vias (10). (Yu et al. Fig. 6, paragraph 26: the laminates are formed by having adhesive layers 310, polyimide layers 320, 420, 520, and copper foil layers 230, 330, 430, 530, sequentially/alternatively laminated; layer 520 has copper foil layer 530 connected to the conductive through-hole 10)

    PNG
    media_image2.png
    299
    519
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cavity layer of Lee et al. with the polyimide/copper foil layers of Yu et al. because the built-up polyimide/copper foil layers of Yu et al. have improved interlayer matching and can make the package thinner (Yu et al. paragraph 32).
Regarding claim 2, Lee et al. in view of Yu et al. teaches the PCB module of claim 1, wherein the second layer (320) comprises a polyimide layer (320) and a conductive layer (330) located on the polyimide layer. (Yu et al. Fig. 6, paragraph 26: second layer comprises polyimide layer 320 and copper foil layer 330)
Regarding claim 3, Lee et al. in view of Yu et al. teaches the PCB module of claim 2, wherein the second layer (320) corresponds to a single-sided flexible copper clad laminate constructed of the polyimide layer (320) and a copper foil (330) disposed on an upper face of the polyimide layer. (Yu et al. Fig. 6, paragraph 26: second layer comprises a flexible polyimide layer 320 and copper foil layer 330 to form a copper clad laminate)
Regarding claim 6, Lee et al. in view of Yu et al. teaches the PCB module of claim 1, wherein the fourth layer (520) corresponds to a single-sided copper clad laminate (520) and a copper foil (530). (Yu et al. Fig. 6, paragraph 26: fourth layer 520 comprises a flexible polyimide layer 320 and copper foil layer 330 to form a copper clad laminate)

Yu et al. teaches that the insulating layer (320) is a polyimide layer rather than a prepreg layer. However, Yu et al. teaches in paragraph 58 that prepregs are a known material for buildup layers in printed circuit boards. Therefore, one of ordinary skill in the art would have known that prepreg is well known for its insulating properties, desirable in printed circuit boards. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a prepreg for the fourth layer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 7, Lee et al. in view of Yu et al. teaches the PCB module (400) of claim 1, wherein the second PCB (450) is surface-mounted on an upper face of the sidewall (410). (Lee et al. Fig. 4, paragraph 49: second non-cavity layer 450 is disposed on the cavity layer 410; paragraph 52: 450 is surface mounted on cavity layer 410 via an adhesive 454)
Regarding claim 8, Lee et al. in view of Yu et al. teaches The PCB module of claim 1, but does not teach that the base PCB comprises a plurality of layers, and wherein the plurality of layers comprises a center layer and layers located symmetrically with respect to the center layer.
Yu et al. does teach that the base PCB (100) comprises a plurality of layers, and wherein the plurality of layers comprises a center layer and layers located symmetrically with respect to the center layer. (Yu et al. Fig. 7: base PCB 100 has layer 110 which is the central layer, with layers 120 on either side followed by layers 220, etc.; for the purposes of this rejection, the base PCB will be considered as all layers including and below layer 220)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the base PCB of Lee et al. with the symmetrically layered PCB of Yu et al. because the layered PCB of Yu et al. allow for interconnection to components (Yu et al. paragraph 32).
Regarding claim 9, Lee et al. in view of Yu et al. teaches The PCB module of claim 8, wherein the plurality of layers further comprises at least one layer symmetrical (310) to at least one layer (310) among layers constituting the sidewall with respect to the center layer. (Yu et al. Fig. 7: layer 310 is symmetrical with respect to the central layer, both below the central layer and within the cavity walls above the central layer)
Claims 4, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Yu et al., in further view of Leitgeb et al. (US 2016/0330840 A1), referred to as Leitgeb et al.
Regarding claim 4, Lee et al. in view of Yu et al. teaches the PCB module of claim 2, but does not teach that the first layer is constructed of a low-flow pre-impregnated with resin (prepreg) material.
Leitgeb does teach that the first layer is constructed of a low-flow pre-impregnated with resin (prepreg) material (9). (Leitgeb et al. Fig. 1, paragraph 37: a no-flow prepreg layer 9 may be used to fix electrodes 4 to the printed circuit board)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a no-flow resin as taught by Leitgeb et al. to form the furst layer of Lee et al. in view of Yu et al. (as modified in claim 2, above) because one of ordinary skill in the art would have known that no-flow prepreg resin is well known for its utility in laminating applications, desirable in printed circuit board manufacturing. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a no-flow prepreg resin for the first layer, for the purpose of creating a strong, rigid attachment, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, Lee et al. in view of Yu et al. and Leitgeb et al. teaches the PCB module of claim 4, but does not teach that the third layer is constructed of a regular prepreg, wherein the third layer has a higher flowability than the first layer.
Yu et al. teaches in paragraph 58 that regular prepregs are a known material for buildup layers in printed circuit boards. Therefore, one of ordinary skill in the art would have known that prepreg is well known for its insulating properties, desirable in printed circuit boards. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a prepreg for the third layer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art to use a prepreg as taught by Yu et al. for the third layer in concert with the no-flow prepreg resin taught by Leitgeb et al. for the first layer. It is thus inherent that the regular prepreg of the third layer as set forth above has a higher flowability than the no-flow prepreg of the second layer as described in the rejection of claim 4.
Regarding claim 10, Lee et al. in view of Yu et al. teaches the PCB module of claim 1, wherein the second layer is a single-sided FCCL and the fourth layer is a single-sided CCL. (Yu et al. Fig. 6, paragraph 26: second layer comprises polyimide layer 320 and copper foil layer 330, fourth layer 520 comprises a flexible polyimide layer 320 and copper foil layer 330 to form a copper clad laminate). Lee et al. in view of Yu et al. (as modified in the rejection of claim 1, above) does not teach that the first layer is constructed of a low- flow prepreg material and the third layer is constructed of a regular prepreg material. 
Leitgeb et al. does teach that the first layer is constructed of a low-flow prepreg material. (Leitgeb et al. Fig. 1, paragraph 37: a no-flow prepreg layer 9 may be used to fix electrodes 4 to the printed circuit board)

Further, Yu et al. teaches in paragraph 58 that regular prepregs are a known material for buildup layers in printed circuit boards. Therefore, one of ordinary skill in the art would have known that prepreg is well known for its insulating properties, desirable in printed circuit boards. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a prepreg for the fourth layer, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one of ordinary skill in the art to use a prepreg as taught by Yu et al. for the third layer in concert with the no-flow prepreg resin taught by Leitgeb et al. for the first layer. It is thus inherent that the regular prepreg of the third layer as set forth above has a higher flowability than the no-flow prepreg of the second layer as described in the rejection of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishihara et al. (US 2012/0181074 A1)
Lee et al. (US 2016/0183363 A1)
Li et al. (US 9,980,386 B1)
Jung et al. (US 10,015,885 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847